             Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.109 Page 1 of 34


                          1 Brendan P. Cullen (SBN 194057)
                            (cullenb@sullcrom.com)
                          2 Sverker K. Hogberg (SBN 244640)
                            (hogbergs@sullcrom.com)
                          3 SULLIVAN & CROMWELL LLP
                            1870 Embarcadero Road
                          4 Palo Alto, California 94303
                            Telephone: (650) 461-5600
                          5 Facsimile: (650) 461-5700
                          6
                              Attorneys for Defendants
                          7
                          8
                          9
                                                    UNITED STATES DISTRICT COURT
                      10
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                      11
                      12
                              KAREN’S CUSTOM                          )      Case No. 3:20-cv-00956-LAB-BGS
                      13      GROOMING LLC, a California              )
                              Limited Liability Company, On           )      DEFENDANTS’ MEMORANDUM
                      14      Behalf of Itself and On Behalf of       )      OF POINTS AND AUTHORITIES IN
                              Similarly Situated Businesses           )      SUPPORT OF MOTION TO COMPEL
                      15      and Individuals                         )      ARBITRATION OR TO DISMISS
                                                                      )      FOR FAILURE TO STATE A CLAIM
                      16                             Plaintiff,       )
                                                                      )
                      17                      v.                      )      Date:           November 2, 2020
                                                                      )      Time:           11:30 a.m.
                      18      WELLS FARGO & COMPANY,                  )      Courtroom:      14A
                              a Delaware Corporation; WELLS           )      Judge:          Honorable Larry Alan
                      19      FARGO BANK, NATIONAL                    )                      Burns
                              ASSOCIATION; and DOES 1-                )
                      20      10, Inclusive                           )
                                                                      )      ORAL ARGUMENT REQUESTED
                      21                             Defendants.      )
                                                                      )
                      22                                              )
                                                                      )
                      23                                              )
                      24
                      25
                      26
                      27
                      28

                                            MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                            CASE NO. 3:20-CV-00956-LAB-BGS
             Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.110 Page 2 of 34


                          1                                                   Table of Contents
                          2                                                                                                                           Page
                          3 PRELIMINARY STATEMENT ............................................................................... 1
                          4 BACKGROUND AND ALLEGATIONS OF THE COMPLAINT ......................... 3
                          5 ARGUMENT ............................................................................................................. 5
                          6            Plaintiff’s claims are subject to mandatory arbitration. .................................. 5
                          7            Plaintiff lacks standing to bring its claims. ..................................................... 9
                          8            Each of Plaintiff’s claims should be dismissed for failure to state a
                                       claim. ............................................................................................................. 11
                          9
                                       A.       Plaintiff’s prioritization theory underlies all of its claims but is
                      10                        both legally deficient and inadequately pleaded. ................................ 12
                      11               B.       Plaintiff fails to allege that Wells Fargo caused it any harm. ............. 14
                      12               C.       Plaintiff’s fraud-based claims are inadequately pleaded. ................... 14
                      13                        1.        Plaintiff fails to plead any misrepresentation or omission. ...... 15
                      14                        2.        Plaintiff fails to plead scienter or that Wells Fargo
                                                          intended to defraud it. ............................................................... 17
                      15
                                                3.        Plaintiff fails to plead that Wells Fargo owed it fiduciary
                      16                                  duties. ........................................................................................ 19
                      17                        4.        Plaintiff fails to plead that it relied on Wells Fargo’s
                                                          alleged misrepresentations. ....................................................... 19
                      18
                                                5.        Plaintiff fails to plead UCL and FAL claims. .......................... 20
                      19
                                       D.       Plaintiff fails to plead its remaining non-fraud claims. ...................... 22
                      20
                                                1.        Plaintiff pleads none of the elements of promissory
                      21                                  estoppel. .................................................................................... 22
                      22                        2.        Plaintiff fails to state a claim for negligence. ........................... 23
                      23                        3.        Plaintiff fails to plead that Wells Fargo was unjustly
                                                          enriched..................................................................................... 24
                      24
                              CONCLUSION........................................................................................................ 25
                      25
                      26
                      27
                      28
                                                                                           -i-
                                                     MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                                     CASE NO. 3:20-CV-00956-LAB-BGS
             Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.111 Page 3 of 34


                          1                                     TABLE OF AUTHORITIES

                          2                                                                                                         Page(s)
                          3 Cases
                          4 Adams v. Johnson,
                          5   355 F.3d 1179 (9th Cir. 2004) ............................................................................ 11
                          6 Aliya Medcare Fin., LLC v. Nickell,
                          7    156 F. Supp. 3d 1105 (C.D. Cal. May 26, 2015) ............................................... 18

                       8 Alvarez v. BAC Loans Servicing, LP,
                            228 Cal. App. 4th 941 (2014) ............................................................................. 23
                       9
                      10 Am. Exp. Co. v. Italian Colors Rest.,
                            570 U.S. 228 (2013) ............................................................................................. 5
                      11
                         Andreoli v. Youngevity Int’l, Inc.,
                      12    2018 WL 1470264 (S.D. Cal. Mar. 23, 2018) .................................................... 15
                      13
                         Bal v. New Penn Fin., LLC,
                      14    2015 WL 3867984 (C.D. Cal. June 22, 2015).............................................. 18, 20
                      15
                         Beckwith v. Dahl,
                      16    205 Cal. App. 4th 1039 (2012) ........................................................................... 15
                      17 Bell Atl. Corp. v. Twombly,
                      18    550 U.S. 544 (2007) ........................................................................................... 11

                      19 Bell-Sparrow v. SFG*Proschoicebeauty,
                            2019 WL 1201835 (N.D. Cal. Mar. 14, 2019) ..................................................... 8
                      20
                      21 Berger v. Home Depot USA, Inc.,
                            741 F.3d 1061 (9th Cir. 2014) ............................................................................ 24
                      22
                         Chern v. Bank of Am.,
                      23
                            15 Cal. 3d 866 (1976) ......................................................................................... 22
                      24
                         Chowning v. Kohl’s Dep’t Stores, Inc.,
                      25    735 F. App’x 924 (9th Cir. 2018) ....................................................................... 21
                      26
                         Cisco Sys., Inc. v. STMicroelectrics, Inc.,
                      27    77 F. Supp. 3d 887 (N.D. Cal. 2014).................................................................. 15
                      28
                                                                                   -ii-
                                                  MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                                  CASE NO. 3:20-CV-00956-LAB-BGS
           Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.112 Page 4 of 34


                    1 City of Escondido v. Gen. Reinsurance Corp.,
                         2019 WL 6917983 (S.D. Cal. Dec. 18, 2019) .................................................... 17
                    2
                      Clapper v. Amnesty Int’l USA,
                    3    568 U.S. 398 (2013) ........................................................................................... 10
                    4
                      Copart, Inc. v. Sparta Consulting, Inc.,
                    5    339 F. Supp. 3d 959 (2018) ................................................................................ 14
                    6 Daniels v. Painter,
                    7   2016 WL 11498957 (C.D. Cal. Sept. 16, 2016) ................................................... 6
                    8 Deschaine v. IndyMac Mortg. Servs.,
                    9   2013 WL 6054456 (E.D. Cal. Nov. 15, 2013) ................................................... 20

                  10 Diaz v. Intuit, Inc.,
                        2017 WL 4355075 (N.D. Cal. Sept. 29, 2017)..................................................... 7
                  11
                  12 Digby Adler Grp., LLC v. Mercedes-Benz U.S.A., LLC,
                        2015 WL 1548872 (N.D. Cal. Apr. 7, 2015) ..................................................... 18
                  13
                     Ecological Rights Found. v. Pacific Lumber Co.,
                  14
                        230 F.3d 1141 (9th Cir. 2000) ............................................................................ 10
                  15
                     Eiess v. USAA Fed. Sav. Bank,
                  16    404 F. Supp. 3d 1240 (N.D. Cal. 2019) ............................................................... 9
                  17
                     First Nationwide Sav. v. Perry,
                  18    11 Cal. App. 4th 1657 (1992) ............................................................................. 24
                  19 Flintco Pac., Inc. v. TEC Mgmt. Consultants, Inc.,
                  20    1 Cal. App. 5th 727 (2016) ................................................................................. 22

                  21 Greenley v. Avis Budget Grp. Inc.,
                       2020 WL 1493618 (S.D. Cal. Mar. 27, 2020) ...................................................... 8
                  22
                  23 Guillermo v. Caliber Home Loans, Inc.,
                       2015 WL 1306851 (N.D. Cal. Mar. 23, 2015) ................................................... 10
                  24
                     Hambrick v. Healthcare Partners Med. Grp., Inc.,
                  25
                       238 Cal. App. 4th 124 (2015) ............................................................................. 15
                  26
                     Hernandez v. Lopez,
                  27   180 Cal. App. 4th 932 (2009) ............................................................................. 25
                  28
                                                                               -iii-
                                             MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                             CASE NO. 3:20-CV-00956-LAB-BGS
           Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.113 Page 5 of 34


                    1 Hodgers-Durgin v. de la Vina,
                        199 F.3d 1037 (9th Cir. 1999) ............................................................................ 20
                    2
                      Hoff v. Vacaville Unified Sch. Dist.,
                    3   19 Cal. 4th 925 (1998) ........................................................................................ 24
                    4
                      Holly v. Alta Newport Hosp., Inc.,
                    5   2020 WL 1853308 (C.D. Cal. Apr. 10, 2020) .................................................... 14
                    6 Ileto v. Glock Inc.,
                    7     349 F.3d 1191 (9th Cir. 2003) ............................................................................ 11
                    8 Intergulf Constr. Corp. v. Hartford Cas. Ins. Co.,
                    9    2015 WL 5285668 (S.D. Cal. Sept. 9, 2015) ....................................................... 5

                  10 Johnson v. JP Morgan Chase Bank, N.A.,
                        2018 WL 4726042 (C.D. Cal. Sept. 18, 2018) ..................................................... 8
                  11
                  12 Jones v. Awad,
                        39 Cal. App. 5th 1200, 1210 (2019) ................................................................... 24
                  13
                     Kellison v. First Premier Bank,
                  14
                        2018 WL 5880614 (C.D. Cal. Mar. 5, 2018) ....................................................... 6
                  15
                     Kilgore v. KeyBank, Nat’l Ass’n,
                  16    718 F.3d 1052 (9th Cir. 2013) .............................................................................. 9
                  17
                     Landers v. Quality Commc’ns, Inc.,
                  18    771 F.3d 638 (9th Cir. 2014) .............................................................................. 11
                  19 In re LinkedIn User Privacy Litig.,
                  20     2014 WL 1323713 (N.D. Cal. Mar. 28, 2014) ................................................... 22

                  21 Loritz v. U.S. Court of Appeals for Ninth Circuit,
                        382 F.3d 990 (9th Cir. 2004) ................................................................................ 2
                  22
                  23 Lotsoff v. Wells Fargo Bank, N.A.,
                        2019 WL 4747667 (S.D. Cal. Sept. 30, 2019) ................................................. 7, 8
                  24
                     Lueras v. BAC Home Loan Servicing, LP,
                  25
                        221 Cal. App. 4th 49 (2013) ............................................................................... 23
                  26
                     Lujan v. Defenders of Wildlife,
                  27    504 U.S. 555 (1992) ............................................................................................. 9
                  28
                                                                               -iv-
                                             MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                             CASE NO. 3:20-CV-00956-LAB-BGS
           Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.114 Page 6 of 34


                    1 Lyles v. Sangadeo-Patel,
                         225 Cal. App. 4th 759 (2014) ............................................................................. 24
                    2
                      McGill v. Citibank, N.A.,
                    3    2 Cal. 5th 945 (2017) .................................................................................... 7, 8, 9
                    4
                      Mendez v. Bank of Am., N.A.,
                    5    2013 WL 12130584 (C.D. Cal. Sept. 19, 2013) ................................................. 19
                    6 Morrow v. Wells Fargo Bank, N.A.,
                    7   2018 WL 6984851 (C.D. Cal. Sept. 18, 2018) ................................................... 17
                    8 Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,
                    9   460 U.S. 1 (1983) ................................................................................................. 5

                  10 Nibbi Bros., Inc. v. Home Fed. Sav. & Loan Ass’n,
                        205 Cal. App. 3d 1415 (1988) ............................................................................ 25
                  11
                  12 Nuclear Info. & Res. Serv. v. Nuclear Regulatory Comm’n,
                        457 F.3d 941 (9th Cir. 2006) ................................................................................ 9
                  13
                     Nymark v. Heart Fed. Sav. & Loan Ass’n,
                  14
                        231 Cal. App. 3d 1089 (1991) ...................................................................... 19, 23
                  15
                     Palmer v. Apple Inc.,
                  16    2016 WL 1535087 (N.D. Cal. Apr. 15, 2016) ................................................... 15
                  17
                     Pemberton v. Nationstar Mortgage LLC,
                  18    331 F. Supp. 3d 1018 (S.D. Cal. 2018) ........................................................ 17, 18
                  19 Profiles, Inc. v. Bank of Am. Corp.,
                  20    2020 WL 1849710 (D. Md. Apr. 13, 2020) ................................................ passim

                  21 Revitch v. Uber Techs., Inc.,
                        2018 WL 6340755 (C.D. Cal. Sept. 5, 2018) ....................................................... 7
                  22
                  23 Rhynes v. Stryker Corp.,
                        2011 WL 2149095 (N.D. Cal. May 31, 2011) ................................................... 21
                  24
                     Rossberg v. Bank of Am., N.A.,
                  25
                        219 Cal. App. 4th 1481 (2013) ..................................................................... 14, 20
                  26
                     Sanders v. Sutton Funding, LLC,
                  27    2013 WL 12066131 (S.D. Cal. Nov. 12, 2013) ................................................. 15
                  28
                                                                                 -v-
                                              MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                              CASE NO. 3:20-CV-00956-LAB-BGS
           Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.115 Page 7 of 34


                    1 Scripps Health v. nThrive Revenue Sys., LLC,
                         2019 WL 4193405 (S.D. Cal. Sept. 3, 2019) ..................................................... 15
                    2
                      Shallow v. Target Corp.,
                    3    2015 WL 13782817 (S.D. Cal. Mar. 23, 2015) .............................................. 7, 10
                    4
                      Sneed v. Chase Home Fin. LLC,
                    5    2007 WL 1851674 (S.D. Cal. June 27, 2007) .................................................... 12
                    6 Sonner v. Premier Nutrition Corp.,
                    7    2020 WL 4882896 (9th Cir. June 17, 2020) ...................................................... 21
                    8 In re Sony Gaming Networks & Customer Data Sec. Breach Litig.,
                    9     903 F. Supp. 2d 942 (S.D. Cal. 2012) .......................................................... 15, 20

                  10 Spencer v. DHI Mortg. Co., Ltd.,
                         642 F. Supp. 2d 1153 (E.D. Cal. 2009) .............................................................. 19
                  11
                  12 Sponheim v. Citibank, N.A.,
                         2019 WL 2498938 (C.D. Cal. June 10, 2019).................................................. 8, 9
                  13
                     In re Tobacco Cases II,
                  14
                         240 Cal. App. 4th 779 (2015) ............................................................................. 21
                  15
                     Tomek v. Apple, Inc.,
                  16     2013 WL 394723 (E.D. Cal. Jan. 30, 2013) ....................................................... 22
                  17
                     Vegas Diamond Props., LLC v. Wiggins,
                  18     2012 WL 1340437 (S.D. Cal. Apr. 18, 2012) .................................................... 19
                  19 Vess v. Ciba-Geigy Corp. USA,
                  20    317 F.3d 1097 (9th Cir. 2003) ............................................................................ 11

                  21 W. Air Charter, Inc. v. Schembari,
                        2017 WL 7240775 (C.D. Cal. Dec. 14, 2017) ................................................... 22
                  22
                  23 Wong v. Stoler,
                        237 Cal. App. 4th 1375 (2015) ........................................................................... 15
                  24
                     Worldwide Travel, Inc. v. Travelmate US, Inc.,
                  25
                        2016 WL 1241026 (S.D. Cal. Mar. 30, 2016) .................................................... 22
                  26
                     Wright v. Sirius XM Radio Inc.,
                  27    2017 WL 4676580 (C.D. Cal. June 1, 2017)........................................................ 8
                  28
                                                                            -vi-
                                            MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                            CASE NO. 3:20-CV-00956-LAB-BGS
           Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.116 Page 8 of 34


                    1 Statutes
                    2 Federal Arbitration Act, 9 U.S.C. § 1, et seq............................................................. 5
                    3 Other Authorities
                    4 Interim Final Rule, 85 Fed. Reg. 20811 .............................................................. 3, 12
                    5
                      AAA Commercial Arbitration Rule 7 ....................................................................... 6
                    6
                      Fed. R. Civ. P. 9(b) ....................................................................................... 11, 14,16
                    7
                    8
                    9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
                                                                               -vii-
                                              MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                              CASE NO. 3:20-CV-00956-LAB-BGS
             Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.117 Page 9 of 34


                          1                           PRELIMINARY STATEMENT
                          2               Congress created the Paycheck Protection Program (“PPP”) as part of
                          3 the Coronavirus Aid, Relief, and Economic Security Act, Pub. L. 116-136 (“CARES
                          4 Act”) to assist small businesses facing hardship during the COVID-19 pandemic.
                          5 The PPP provides $659 billion in funding for loans to help small businesses meet
                          6 payroll and cover expenses. The loans, which are forgivable and guaranteed by the
                          7 Small Business Administration (“SBA”), are not made by the federal government or
                          8 the SBA, but by private lenders like Wells Fargo. No bank is required to take part
                          9 in the PPP, but Wells Fargo elected to participate in order to help small businesses.
                      10 Wells Fargo also announced that it would not keep any fees earned from PPP loans.
                      11                  Plaintiff seeks to bring a putative nationwide class action against Wells
                      12 Fargo asserting 11 different state-law claims based solely on three unremarkable
                      13 facts: (1) that Plaintiff first inquired about applying for a PPP loan with Wells Fargo
                      14 on March 30, 2020, (2) that Plaintiff allegedly was unable to obtain a PPP loan
                      15 application from Wells Fargo until April 15, 2020, and (3) that Plaintiff applied for
                      16 a PPP loan on April 16, 2020. Plaintiff does not allege that it ultimately failed to
                      17 receive a PPP loan. Plaintiff also does not allege that it was unable to apply for a
                      18 PPP loan with any of the nearly 5,000 other PPP lenders throughout the country that
                      19 were accepting loans during the first round of funding. Plaintiff does not plead what
                      20 damages, if any, it purportedly suffered as a result of any delay in obtaining a PPP
                      21 loan, or how long any such delay was. And Plaintiff does not plead — except in
                      22 entirely speculative and conclusory fashion — that Wells Fargo engaged in any
                      23 wrongful conduct whatsoever. Plaintiff’s claims do not belong in this Court, are
                      24 inadequately pleaded, and should be dismissed for at least the following reasons.
                      25                  First, all of Plaintiff’s claims are subject to mandatory arbitration. On
                      26 March 27, 2018, Plaintiff signed a Business Account Application in which it
                      27 “agree[d] to be bound” by an “account agreement that includes the Arbitration
                      28 Agreement under which any dispute between [Plaintiff] and [Wells Fargo] relating

                                            MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                            CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.118 Page 10 of 34


                    1 to [Plaintiff]’s use of any [Wells Fargo] deposit account, product or service will be
                    2 decided in an arbitration proceeding.” (Ex. 1 at 4.1) On August 4, 2020, Wells Fargo
                    3 served an arbitration demand on Plaintiff, which Plaintiff refused. (Ex. 2.) Because
                    4 Plaintiff’s claims fall squarely within the scope of its agreement to arbitrate, they
                    5 should be dismissed and Plaintiff ordered to arbitrate them.
                    6                Second, even if Plaintiff’s claims were not required to be arbitrated,
                    7 Plaintiff lacks standing to bring them because it has failed to plead that Wells Fargo
                    8 caused it an injury-in-fact. The sole basis for Plaintiff’s alleged injury is that it first
                    9 inquired about applying for a PPP loan from Wells Fargo on March 30, 2020 but
                  10 was unable to obtain an online loan application from Wells Fargo until
                  11 April 15, 2020, and did not submit its loan application until April 16, 2020. (Compl.
                  12 ¶¶ 26, 54.) Plaintiff does not allege that it did not ultimately obtain a PPP loan,
                  13 conceding that it could have received funding after April 24, 2020, when $310 billion
                  14 more in PPP funding became available. Instead, Plaintiff alleges only “that [it] lost
                  15 the ability to use PPP funding” during a period of less than one month. (Id. ¶¶ 59-
                  16 60.) That allegation, however, is “wholly speculative,” Loritz v. U.S. Court of
                  17 Appeals for Ninth Circuit, 382 F.3d 990, 992 (9th Cir. 2004), because it assumes,
                  18 without pleading any actual facts, that Plaintiff would have received a loan faster but
                  19 for Wells Fargo’s alleged prioritization of other loan applications. Even if Plaintiff
                  20 could plead that it was delayed in obtaining PPP funding for less than one month,
                  21 Plaintiff pleads nothing about how that delay caused it the requisite injury in fact.
                  22 Plaintiff was also free at any time to apply for a PPP loan with any one of the nearly
                  23 5,000 other lenders offering PPP loans at the time. Plaintiff accordingly cannot
                  24 possibly allege that any injury it purportedly suffered from any delay in obtaining a
                  25 PPP loan is traceable to Wells Fargo as opposed to its own failure to apply for a PPP
                  26 loan with another lender.
                  27
                     1
                          All exhibit references are to the exhibits attached to the Declaration of
                  28 Brendan P. Cullen, dated August 28, 2020.
                                                                     -2-
                                        MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                        CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.119 Page 11 of 34


                    1                Third¸ even if Plaintiff had standing to bring non-arbitrable claims,
                    2 Plaintiff fails as a matter of law to state any of its claims. Plaintiff’s state-law claims
                    3 are all premised on the theory that Wells Fargo prioritized “larger or preferred
                    4 business banking customers” and thereby harmed customers who supposedly were
                    5 not prioritized. (Compl. ¶ 14.) But, as the only court to have addressed lenders’
                    6 obligations in processing PPP applications has held, the CARES Act “does not
                    7 constrain banks” regarding “what order to process applications [they] accept[].”
                    8 Profiles, Inc. v. Bank of Am. Corp., 2020 WL 1849710, at *7 (D. Md. Apr. 13, 2020).
                    9 Furthermore, even if the CARES Act did require Wells Fargo to lend on a first-come,
                  10 first-served basis (it did not), Plaintiff has not alleged a single well-pleaded fact that
                  11 Wells Fargo did not in fact do so. All of Plaintiff’s allegations that Wells Fargo
                  12 supposedly prioritized “larger or preferred” business customers are based purely on
                  13 Plaintiff’s “belief” and speculation. Because Plaintiff fails to plead that Wells Fargo
                  14 actually prioritized “larger or preferred” customers, it necessarily fails to plead that
                  15 Wells Fargo knowingly concealed or misrepresented this fact. Plaintiff also fails to
                  16 plead multiple other required elements of its claims, including injury, scienter,
                  17 breach of duty, and reliance. The Complaint should be dismissed.
                  18           BACKGROUND AND ALLEGATIONS OF THE COMPLAINT
                  19                 The CARES Act was signed into law on March 27, 2020. On April 2,
                  20 2020, the SBA issued an Interim Final Rule (“IFR”) to implement the PPP. 85 Fed.
                  21 Reg. 20811. The IFR provides a schedule of loan fee percentages that the SBA will
                  22 pay to lenders for making PPP loans. Those fee percentages decrease as the loan
                  23 amount increases: 5% for loans of $350,000 or less; 3% for loans between $350,000
                  24 and $2 million; and 1% for loans above $2 million. Id. at 20816.
                  25                 On April 5, 2020, Wells Fargo announced that it (i) was planning “to
                  26 distribute a total of $10 billion to small business customers under the requirements
                  27 of the PPP”; (ii) would focus on serving nonprofits and businesses with under
                  28 50 employees, which had “fewer resources” than other businesses; and (iii) would
                                                                     -3-
                                        MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                        CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.120 Page 12 of 34


                    1 not retain fees generated from PPP loans. (Ex. 3 at 1.) Wells Fargo limited its PPP
                    2 loans to applicants, such as Plaintiff, with “a Wells Fargo Business checking account
                    3 as of Feb. 15, 2020.” (Ex. 4 at 1.) This requirement enabled Wells Fargo to process
                    4 applications more expeditiously, as it did not need to collect and verify new client
                    5 information to satisfy its “know your customer” and due diligence obligations. See
                    6 Profiles, 2020 WL 1849710, at *12 (describing as “compelling” the “argument that
                    7 prioritizing existing borrowers will expedite the processing of [PPP] loan
                    8 applications”).
                    9               The initial rollout of the PPP by Congress, the SBA, and the U.S.
                  10 Department of the Treasury was bumpy. It was not until April 2, the day before the
                  11 PPP went live, that the SBA issued the IFR implementing the PPP. For its part,
                  12 Wells Fargo Bank “mobilized hundreds of Wells Fargo employees and launched
                  13 new automation and technology so [it could] process the extremely high volume of
                  14 [PPP] applications.” (Ex. 5.) Wells Fargo’s efforts were successful: according to
                  15 the SBA, as of August 8, 2020, when the PPP closed, Wells Fargo had issued over
                  16 194,000 PPP loans with an average amount of $54,501, the second lowest among
                  17 the 15 identified lenders, and little more than half of the overall average loan amount
                  18 of $101,000. (Ex. 6 at 6-7.)
                  19                Contrary to this reality — and based only on Plaintiff’s speculative
                  20 allegations made on “information and belief” — Plaintiff alleges in the Complaint
                  21 that “Wells Fargo prioritized those PPP Loans that curried favor with larger business
                  22 customers” rather than “on a ‘first-come, first-served’ basis.” (Compl. ¶ 62.)
                  23 Plaintiff further alleges that it first expressed interest in a PPP loan on
                  24 March 30, 2020, that it “submitted a complete PPP Application to Wells Fargo to
                  25 obtain a PPP Loan” on April 16, 2020, and that it had not obtained a loan as of that
                  26 same day, when the first of two rounds of “PPP Loan funds had been depleted.” (Id.
                  27 ¶¶ 34-53.) Plaintiff acknowledges that only eight days later, on April 24, the federal
                  28 government made available another $310 billion in PPP funds. (Id. ¶ 59). Funds
                                                                     -4-
                                        MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                        CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.121 Page 13 of 34


                    1 remained available until the PPP closed on August 8, 2020, with over $133 billion
                    2 left unclaimed. (Ex. 6 at 9.)
                    3                                      ARGUMENT
                    4         PLAINTIFF’S CLAIMS ARE SUBJECT TO MANDATORY
                              ARBITRATION.
                    5
                    6               Under the Federal Arbitration Act, arbitration agreements are “valid,

                    7 irrevocable, and enforceable” through “an order directing the parties to proceed to
                    8 arbitration in accordance with the terms of the agreement.” 9 U.S.C. §§ 2, 4.
                   9 “[C]ourts must ‘rigorously enforce’ arbitration agreements according to their terms,”
                  10 Am. Exp. Co. v. Italian Colors Rest., 570 U.S. 228, 233 (2013), and “any doubts
                  11 concerning the scope of arbitrable issues should be resolved in favor of arbitration,”
                                                                                                         2
                  12 Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983).
                  13                On March 27, 2018, Plaintiff signed a Wells Fargo Business Account

                  14 Application and therein “agree[d] to be bound by” the Wells Fargo “account
                  15 agreement that includes the Arbitration Agreement under which any dispute between
                  16 [Plaintiff] and [Wells Fargo] relating to [Plaintiff]’s use of any [Wells Fargo] deposit
                  17 account, product or service will be decided in an arbitration proceeding before a
                  18 neutral arbitrator as described in the Arbitration Agreement.” (Ex. 1 at 4.) The
                  19 account agreement in effect now and at the time Plaintiff applied for a PPP loan
                  20 includes an arbitration provision, pursuant to which Plaintiff “agree[d],” at Wells
                  21 Fargo’s request, “to submit to binding arbitration all claims, disputes, and
                  22 controversies between or among Wells Fargo and [Plaintiff],” “whether in tort,
                  23 contract or otherwise arising out of or relating in any way to [Plaintiff’s] account(s)
                  24 and/or service(s), and their negotiation, execution, administration, modification,
                  25      2
                           Though a court has discretion to stay the case pending arbitration or to
                  26 dismiss, where, as here, “it is unclear how long arbitration might take and whether
                     there will be any claims left after arbitration that the parties will need or want to
                  27 pursue,” this Court has opted to dismiss. Intergulf Constr. Corp. v. Hartford Cas.
                     Ins. Co., 2015 WL 5285668, at *2 (S.D. Cal. Sept. 9, 2015).
                  28
                                                                   -5-
                                      MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                      CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.122 Page 14 of 34


                    1 substitution, formation, inducement, enforcement, default, or termination.” (Ex. 7
                    2 at 6.)3 The agreement also states that any dispute regarding “a disagreement about
                    3 this Arbitration Agreement’s meaning, application, or enforcement” is subject to
                    4 arbitration, and that the arbitration will be conducted pursuant to the American
                    5 Arbitration Association (“AAA”) commercial dispute resolution procedures (Ex. 7
                    6 at 6-7), which in turn provide that “[t]he arbitrator shall have the power to rule on
                    7 his or her own jurisdiction, including any objections with respect to the existence,
                    8 scope, or validity of the arbitration agreement or to the arbitrability of any claim or
                    9 counterclaim,” AAA Commercial Arbitration Rule 7. On August 4, 2020, Wells
                  10 Fargo served an arbitration demand, which Plaintiff has refused. (Ex. 2.)
                  11                Plaintiff’s contractual commitment to arbitrate any dispute “arising out
                  12 of or relating in any way to” its Wells Fargo account or services (Ex. 7 at 6) is broad
                  13 and covers disputes regarding Plaintiff’s PPP loan application to Wells Fargo, which
                  14 Plaintiff could obtain only as a holder of a Wells Fargo business checking account
                  15 (supra at 4). See Kellison v. First Premier Bank, 2018 WL 5880614, at *3 (C.D.
                  16 Cal. Mar. 5, 2018) (“When courts in [the Ninth] Circuit are confronted with an
                  17 arbitration clause containing such broad language, ‘all doubts are to be resolved in
                  18 favor of arbitrability.’”); Daniels v. Painter, 2016 WL 11498957, at *4 (C.D. Cal.
                  19 Sept. 16, 2016) (“Where the arbitration provision is broad, there is a heightened
                  20 presumption in favor of arbitration.”).
                  21                Furthermore, any dispute regarding the enforceability and scope of the
                  22 arbitration agreement has been delegated to the arbitrator. Courts within the Ninth
                  23 Circuit have held that if the parties agree to arbitrate pursuant to the AAA Rules, as
                  24 here, that itself “constitutes clear and unmistakable evidence of the intent to arbitrate
                  25
                  26      3
                            The account agreement in effect when Plaintiff signed its application includes
                  27 this same language, and provides that Plaintiff agrees to subsequent versions of the
                     agreement by “continu[ing] to use [its] account.” (Ex. 8 at 2.)
                  28
                                                                    -6-
                                       MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                       CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.123 Page 15 of 34


                    1 arbitrability.”     Diaz v. Intuit, Inc., 2017 WL 4355075, at *3 (N.D. Cal.
                    2 Sept. 29, 2017).4
                    3                Plaintiff’s claims also are arbitrable notwithstanding the holding in
                    4 McGill v. Citibank, N.A., 2 Cal. 5th 945, 961 (2017), in which the California
                    5 Supreme Court held that an arbitration agreement was “invalid and unenforceable”
                    6 insofar as it “purport[ed] to waive [plaintiff’s] right to request in any forum [] public
                    7 injunctive relief.”5
                    8                First, Plaintiff cannot seek public (or any) injunctive relief because the
                    9 PPP concluded on August 8, 2020, and so there is nothing to enjoin. Indeed, with
                  10 no plausible “threat of repeated injury to support [its] prayer for injunctive relief,”
                  11 Plaintiff lacks standing to seek any such relief. Shallow v. Target Corp., 2015 WL
                  12 13782817, at *4 (S.D. Cal. Mar. 23, 2015).
                  13                 Second, because the Arbitration Agreement delegates questions of
                  14 scope, enforceability, and arbitrability to the arbitrator, the Court can order Plaintiff
                  15 to arbitration without having first decided that the arbitrator is empowered to issue
                  16 a public injunction. See Revitch v. Uber Techs., Inc., 2018 WL 6340755, at *5 (C.D.
                  17 Cal. Sept. 5, 2018) (“Courts have [] found, post-McGill, that where there is a
                  18 delegation provision, as there is here, the public injunctive relief question is reserved
                  19 to the arbitrator.”).
                  20                 Third, although one court in this District previously held that Wells
                  21 Fargo’s arbitration agreement is unenforceable under McGill, see Lotsoff v. Wells
                  22
                  23      4
                            In a similar PPP-related case against Wells Fargo and involving Wells Fargo’s
                     Business Account Agreement, the plaintiff agreed to arbitrate at least the issue of
                  24 arbitrability, and the court closed the case. See Order, Physical Therapy Specialists,
                     P.C. v. Wells Fargo Bank, N.A., No. 20 Civ. 1190, ECF No. 35 (D. Colo. Aug. 18,
                  25 2020).
                  26      5
                           Public injunctive relief is “relief that by and large benefits the general public
                     and that benefits the plaintiff, if at all, only incidentally and/or as a member of the
                  27 general public.” McGill, 2 Cal. 5th at 955. By contrast, private injunctive relief
                     “primarily resolves a private dispute between the parties and rectifies individual
                  28 wrongs, and [] benefits the public, if at all, only incidentally.” Id.
                                                                     -7-
                                        MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                        CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.124 Page 16 of 34


                    1 Fargo Bank, N.A., 2019 WL 4747667, at *4 (S.D. Cal. Sept. 30, 2019), Wells Fargo
                    2 has appealed that decision because, among other things, the express terms of the
                    3 agreement there (and here) permit plaintiffs to seek public injunctive relief in the
                    4 district court and are therefore consistent with McGill. (See Ex. 7 at 7 (“The
                    5 arbitration requirement does not limit the right of Wells Fargo or you to . . . [o]btain
                    6 provisional or ancillary remedies such as injunctive relief.”) (emphasis added).)
                    7               Fourth, the Lotsoff court’s failure to consider whether the plaintiff even
                    8 sought public injunctive relief, 2019 WL 4747667, at *4, is contrary to the weight
                    9 of authority in this Circuit holding that McGill applies only where the plaintiff
                  10 actually seeks such relief.6
                  11                Here, Plaintiff does not seek public injunctive relief.                Although
                  12 Plaintiff’s Complaint purports to request an injunction prohibiting Wells Fargo from
                  13 engaging in future violations of California’s Unfair Competition Law (“UCL”) or
                  14 False Advertising Law (“FAL”) (Compl. ¶¶ 95, 101), it does not seek a public
                  15 injunction because “a close[] inspection [of the Complaint] reveals that the relief
                  16 sought is actually intended to redress and prevent further injury to a group of
                  17 plaintiffs who have already been injured by [Wells Fargo’s] allegedly unlawful
                  18 practices,” and that “any benefit bestowed on the public would be incidental.”
                  19 Johnson, 2018 WL 4726042, at *7. The proposed Classes are “not comprised of the
                  20 general public,” id., but instead include only “Eligible Recipients . . . who applied
                  21 for a PPP Loan with Defendants and whose applications were not processed by
                  22 Defendants in the order in which they were received by Defendants” (Compl. ¶ 67).
                  23 Indeed, because only pre-existing Wells Fargo customers were eligible for a PPP
                  24 loan through Wells Fargo, and because the PPP has concluded, the general public
                  25
                     6
                           See Greenley v. Avis Budget Grp. Inc., 2020 WL 1493618, at *6 (S.D. Cal.
                  26 Mar. 27, 2020); Johnson v. JP Morgan Chase Bank, N.A., 2018 WL 4726042, at *8
                     (C.D. Cal. Sept. 18, 2018); Wright v. Sirius XM Radio Inc., 2017 WL 4676580, at
                  27 *10 (C.D. Cal. June 1, 2017); Sponheim v. Citibank, N.A., 2019 WL 2498938, at *6
                     (C.D. Cal. June 10, 2019); Bell-Sparrow v. SFG*Proschoicebeauty, 2019 WL
                  28 1201835, at *5 n.9 (N.D. Cal. Mar. 14, 2019).
                                                                    -8-
                                       MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                       CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.125 Page 17 of 34


                    1 “has not been subject and will not be subject to any of the allegedly improper”
                    2 conduct. Sponheim, 2019 WL 2498938, at *5; see Kilgore v. KeyBank, Nat’l Ass’n,
                    3 718 F.3d 1052, 1061 (9th Cir. 2013) (holding that there was “no real prospective
                    4 benefit to the public at large from the [injunctive] relief sought” where the alleged
                    5 statutory violations had “already ceased”). Accordingly, McGill does not apply here
                    6 and Plaintiff’s claims should be ordered to arbitration.7
                    7         PLAINTIFF LACKS STANDING TO BRING ITS CLAIMS.
                    8               Even if Plaintiff could escape its binding agreement to arbitrate, it has
                    9 failed to plead that Wells Fargo caused it an injury-in-fact, and its claims should
                  10 therefore be dismissed for lack of standing.               “[T]he party invoking federal
                  11 jurisdiction” and asserting standing “bears the burden of establishing its elements.”
                  12 Nuclear Info. & Res. Serv. v. Nuclear Regulatory Comm’n, 457 F.3d 941, 951 (9th
                  13 Cir. 2006). The “irreducible . . . minimum” of standing requires that a plaintiff allege
                  14 an injury that is “fairly traceable to the challenged action of the defendant.” Lujan
                  15 v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal alterations omitted).
                  16 Plaintiff’s complaint falls short of this required jurisdictional showing.
                  17                As to injury, Plaintiff asserts only that it and class members “lost the
                  18 ability to use PPP funding during the period from April 3, 2020 to at least April 27,
                  19 2020,” and that they “suffered financial harm . . . and generally lost economic
                  20 opportunities” as a result.8 (Compl. ¶¶ 60, 65, 93.) This allegation is wholly
                  21 conclusory — Plaintiff fails to plead any actual facts about what “financial harm” it
                  22 suffered, how it suffered that harm, or what “economic opportunities” it purportedly
                  23 lost. This conclusory pleading is inadequate to plead an injury as required to
                  24
                     7
                           At the very least, Plaintiff’s claims seeking monetary damages, i.e., all claims
                  25 other than under the UCL and FAL, should be ordered to arbitration. See, e.g.,
                     Eiess v. USAA Fed. Sav. Bank, 404 F. Supp. 3d 1240, 1260 (N.D. Cal. 2019) (claims
                  26 for monetary damages held not subject to McGill and ordered to arbitration).
                  27      8
                           That is all Plaintiff can allege, because, on April 24, 2020, the federal
                     government made another $310 billion in PPP funding available, and the PPP closed
                  28 four months later with over $133 billion unclaimed. (See supra at 4-5.)
                                                                    -9-
                                       MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                       CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.126 Page 18 of 34


                    1 establish standing.      See Shallow, 2015 WL 13782817, at *3 (“conclusory
                    2 allegations” are insufficient “to allege injury in fact or causation” to establish
                    3 standing); Guillermo v. Caliber Home Loans, Inc., 2015 WL 1306851, at *10 (N.D.
                    4 Cal. Mar. 23, 2015) (no standing under UCL where plaintiffs failed to “allege facts
                    5 to support an inference that they could have avoided increased home loan debt or a
                    6 damaged credit score if” defendant “had reviewed their loan modification
                    7 application in under three months”). Plaintiff’s allegation is also impermissibly
                    8 speculative. Plaintiff simply assumes that it would have received a loan faster but
                    9 for Wells Fargo’s alleged failure to process loans on a first-come, first-served basis,
                  10 but fails to plead a single factual allegation to support that assumption.                   See
                  11 Ecological Rights Found. v. Pacific Lumber Co., 230 F.3d 1141, 1152 (9th Cir.
                  12 2000) (“the causal connection put forward for standing purposes cannot be too
                  13 speculative, or rely on conjecture”).9
                  14                Nor does Plaintiff plausibly plead that its alleged injury (if any) was
                  15 “fairly traceable” to Wells Fargo’s conduct. Plaintiff acknowledges that it first
                  16 submitted its PPP application on the very day that the first round of PPP funding
                  17 expired (Compl. ¶ 26), and, to the extent that it faults Wells Fargo for not accepting
                  18 its application sooner, Plaintiff was of course free to apply for a loan from one or
                  19 more of the nearly 5,000 lenders other than Wells Fargo that offered PPP loans
                  20 during the first round of funding (Ex. 9 at 1). See Clapper v. Amnesty Int’l USA,
                  21 568 U.S. 398, 418 (2013) (“self-inflicted injuries are not fairly traceable to the
                  22 [defendant’s] purported activities”). Because Plaintiff could have applied with
                  23 another PPP lender at any time between April 3 and April 27, any delay in obtaining
                  24 a PPP loan was entirely self-inflicted.
                  25
                  26
                  27      9
                           If Plaintiff’s theory matched reality, Plaintiff likely would not want for
                     supporting data on which to make allegations — the SBA has published extensive
                  28 data on all PPP loans, including those issued by Wells Fargo. (See Ex. 6.)
                                                                   -10-
                                       MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                       CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.127 Page 19 of 34


                    1                  Finally, to the extent that Plaintiff asserts claims based on Wells
                    2 Fargo’s “requirement that only those with a business checking account since
                    3 February 15, 2020 could apply” for a PPP loan (Compl. ¶ 49), it clearly lacks
                    4 standing. Putting aside that this requirement is fully consistent with the CARES Act
                    5 and SBA regulations, and helped to “expedite the processing of loan applications”
                    6 and implement the “overall CARES Act scheme” in a “more efficient” manner,
                    7 Profiles, 2020 WL 1849710, at *12, Plaintiff in fact met this requirement and
                    8 therefore could not possibly have been injured by it.
                    9           EACH OF PLAINTIFF’S CLAIMS SHOULD BE DISMISSED FOR
                                FAILURE TO STATE A CLAIM.
                  10
                                       To survive a motion to dismiss, “a complaint must contain sufficient
                  11
                          factual content ‘to state a claim to relief that is plausible on its face.’” Landers v.
                  12
                          Quality Commc’ns, Inc., 771 F.3d 638, 641 (9th Cir. 2014) (quoting Bell Atl.
                  13
                          Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Court need not “accept any
                  14
                          unreasonable inferences or assume the truth of legal conclusions cast in the form of
                  15
                          factual allegations.” Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003); see
                  16
                          Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004) (“[C]onclusory allegations
                  17
                          of law . . . are insufficient.”); Twombly, 550 U.S. at 555 (holding that “a formulaic
                  18
                          recitation of the elements of a cause of action will not do” and that “[f]actual
                  19
                          allegations must be enough to raise a right to relief above the speculative level”).
                  20
                          Claims that “sound in fraud,” or in which fraud is a “necessary element,” must also
                  21
                          satisfy Rule 9(b)’s particularity requirement, and “must be accompanied by ‘the
                  22
                          who, what, when, where, and how’ of the misconduct charged.” Vess v. Ciba-Geigy
                  23
                          Corp. USA, 317 F.3d 1097, 1103, 1106 (9th Cir. 2003). “It is established law . . .
                  24
                          that Rule 9(b)’s particularity requirement applies to state-law causes of action.” Id.
                  25
                          at 1103.
                  26
                                       Plaintiff fails to state a claim under these standards.             The theory
                  27
                          underlying each of Plaintiff’s causes of action — that Wells Fargo did not process
                  28
                                                                      -11-
                                          MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                          CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.128 Page 20 of 34


                    1 PPP applications on a first-come, first-served basis — both fails as a matter of law
                    2 and is inadequately pleaded. Plaintiff has also failed to plead an injury and other
                    3 required elements — including a misrepresentation, knowledge, reliance, and a duty
                    4 — for all of its claims.
                    5           A.     Plaintiff’s prioritization theory underlies all of its claims but is
                                       both legally deficient and inadequately pleaded.
                    6
                                       As a threshold matter, neither the CARES Act nor SBA regulations
                    7
                          require lenders to process PPP loan applications in the order in which they are
                    8
                          received.   Plaintiff’s sole authority for imposing a “first-come, first-served”
                    9
                          obligation on PPP lenders is the SBA’s statement in a question-and-answer section
                  10
                          of its IFR that the PPP is “first-come, first-served.” 85 Fed. Reg. 20813. This
                  11
                          statement, however, clearly refers to how the SBA — not lenders — will process
                  12
                          PPP applications. The only court to analyze lenders’ obligations in processing PPP
                  13
                          loans has held that the PPP “does not constrain banks” in “deciding from whom to
                  14
                          accept applications, or in what order to process applications [they] accept[].”
                  15
                          Profiles, 2020 WL 1849710, at *7. Plaintiff’s UCL and negligence claims, to the
                  16
                          extent premised on a purported violation of SBA regulations, therefore fail for this
                  17
                          reason alone.10 See Sneed v. Chase Home Fin. LLC, 2007 WL 1851674, at *1 (S.D.
                  18
                          Cal. June 27, 2007) (“Dismissal is warranted under Rule 12(b)(6) where the
                  19
                          complaint lacks a cognizable legal theory.”).
                  20
                                       Even if prioritizing larger customers were prohibited by the CARES
                  21
                          Act or SBA regulations, Plaintiff has failed to plead any facts that support its
                  22
                          assertion that Wells Fargo did, in fact, engage in such prioritization. Rather, Plaintiff
                  23
                          merely speculates that this is so based on two snapshots of aggregate lending data
                  24
                  25
                     10
                            See Compl. ¶ 86 (alleging that “Defendants’ conduct was unlawful in
                  26 violation of the UCL” because Wells Fargo violated “SBA Regulations”); ¶ 89
                     (alleging that Wells Fargo’s conduct was “unfair” because it “disregarded the SBA
                  27 Regulation”); ¶ 159 (“Defendants’ conduct also constitutes negligence per se . . .
                     [because] Defendants must comply with SBA Regulations that state that the PPP is
                  28 to be ‘first-come, first-served.’”).
                                                                      -12-
                                          MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                          CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.129 Page 21 of 34


                    1 for all PPP lenders (not just Wells Fargo) that show that lenders as a group processed
                    2 more loans under $150,000 (as a percentage of total loans processed) in the last three
                    3 days of the first round of funding than in the first ten days. (Compl. ¶¶ 55-57.) From
                    4 this aggregate data related to thousands of PPP lenders, Plaintiff jumps to the
                    5 conclusion that Wells Fargo prioritized larger PPP applications. That is pure
                    6 speculation. Even if this data had been specific to Wells Fargo (it is not), it would
                    7 not even suggest, let alone establish, that Wells Fargo did not process loans on a
                    8 first-come, first-served basis.
                    9               Plaintiff’s speculation is also contradicted by more recent SBA data,
                  10 which shows that Wells Fargo’s average loan amount was the second lowest among
                  11 the 15 top PPP lenders, and little more than half of the overall average loan size.
                  12 (Ex. 6 at 6-7.)11 This is not surprising given that Wells Fargo had no incentive to
                  13 prioritize larger applications, because, as Plaintiff acknowledges, the bank
                  14 committed to donating all PPP lender fees it earned. (Compl. ¶ 14.) (Although it is
                  15 thus irrelevant to Wells Fargo, under the SBA’s IFR, lenders receive a greater
                  16 percentage of fees for processing smaller loans, such that lenders were incentivized
                  17 to process as many small loans as possible.) (Supra at 3.)12
                  18
                          11
                  19        Plaintiff also relies on a LendingTree survey that allegedly “reported that
                     although 60% of the [] respondents applied for PPP Loans, only 5% received
                  20 funding” in the first PPP round. (Compl. ¶ 58.) That some small businesses — that
                     may or may not have applied through Wells Fargo, and that may or may not have
                  21 been eligible for a PPP loan at all — reported not obtaining a loan in the PPP’s first
                     round does not plausibly allege that Wells Fargo prioritized certain customers.
                  22 12
                            To support its claims, Plaintiff also cites a news article, published on April 3
                  23 but which was “last visited” by Plaintiff’s counsel on May 19, that purportedly
                     includes a “link to a Wells Fargo statement representing that it had already received
                  24 ‘hundreds of thousands of applications’ for PPP Loans.” (Compl. ¶ 9 n.6.) How,
                     Plaintiff asks, is it possible that Wells Fargo had accepted “hundreds of thousands
                  25 of applications,” but not Plaintiff’s application, by April 3 unless it were engaged in
                     some sort of improper prioritization? (Id.) The answer is simple. The Wells Fargo
                  26 webpage linked to in the article did not include the quoted language on April 3.
                     Rather, at that time, that webpage informed all customers that Wells Fargo was not
                  27 yet accepting PPP applications (exactly what Plaintiff alleges it was told by Wells
                     Fargo), that Wells Fargo “anticipate[d] the time it w[ould] take to complete the loan
                  28 process w[ould] be longer than usual” due to significant customer interest, and that
                                                                   -13-
                                       MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                       CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.130 Page 22 of 34

                                B.     Plaintiff fails to allege that Wells Fargo caused it any harm.
                    1
                                       For the reasons discussed in Part II, supra, Plaintiff’s speculative and
                    2
                          conclusory allegations of injury are inadequate to plead that Plaintiff suffered
                    3
                          damages traceable to Wells Fargo. Because injury is a required element for all of
                    4
                          Plaintiff’s claims, Plaintiff’s entire Complaint should be dismissed on this basis
                    5
                          alone. See, e.g., Holly v. Alta Newport Hosp., Inc., 2020 WL 1853308, at *6 (C.D.
                    6
                          Cal. Apr. 10, 2020) (“[A] plaintiff must support her claim for [damages] with
                    7
                          something more than [her] own conclusory allegations, such as specific claims of
                    8
                          genuine injury.”); Rossberg v. Bank of Am., N.A., 219 Cal. App. 4th 1481, 1499
                    9
                          (2013) (plaintiff asserting fraud must “allege specific facts not only showing he or
                  10
                          she actually and justifiably relied on the defendant’s misrepresentations, but also
                  11
                          how the actions he or she took in reliance . . . caused the alleged damages”).
                  12
                                C.     Plaintiff’s fraud-based claims are inadequately pleaded.
                  13
                                       Plaintiff asserts eight state law claims (Counts I-VIII) of which fraud is
                  14
                          a necessary element or that sound in fraud and thus are subject to the heightened
                  15
                          pleading standard of Rule 9(b): (1) violation of the UCL; (2) violation of the FAL;
                  16
                          (3) constructive fraud; (4) intentional misrepresentation; (5) fraudulent concealment;
                  17
                          (6) negligent misrepresentation; (7) false promise; and (8) breach of fiduciary duty.13
                  18
                          Plaintiff has failed to plead multiple elements of these claims.
                  19
                  20 “customers m[ight] also [want to] visit the SBA website to identify other SBA
                     lenders.” (See Ex. 10.)
                  21 13
                             Plaintiff’s UCL claim sounds in fraud to the extent it relies on “fraudulent”
                  22 conduct, “unlawful” conduct based on a violation of the FAL, or fraud, and “unfair”
                     conduct based on alleged misstatements by Wells Fargo. The only portion of
                  23 Plaintiff’s UCL claim that does not sound in fraud is based on the theory that Wells
                     Fargo’s prioritization of larger applicants was “unfair” and “unlawful” because it did
                  24 not comply with the CARES Act and SBA regulations, but, as discussed supra at
                     12-13, this theory fails as both a matter of law and pleading. To the extent Plaintiff
                  25 also challenges Wells Fargo’s PPP eligibility criteria as part of its UCL claim, it
                     lacks standing to do so, see supra at 11, and the requirement is not “unfair” because
                  26 its utility — “expedit[ing] the processing of loan applications,” Profiles, 2020 WL
                     1849710, at *12 — outweighs any harm to small businesses, which could apply
                  27 through other lenders. Copart, Inc. v. Sparta Consulting, Inc., 339 F. Supp. 3d 959,
                     993-94 (2018) (“The court [] must balance ‘the utility of the defendant’s conduct
                  28 against the gravity of the harm to the alleged victim [in deciding whether conduct is
                                                                      -14-
                                          MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                          CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.131 Page 23 of 34


                    1                  1.       Plaintiff fails to plead any misrepresentation or omission.
                    2                  Plaintiff first fails to plead a misrepresentation or omission, a required
                    3 element for each of Counts I-VIII, under any pleading standard, let alone Rule 9(b).
                    4                  Plaintiff cites eight purportedly false or misleading statements. In the
                    5 first two, Wells Fargo employees allegedly represented to Plaintiff that Wells Fargo
                    6
                      unfair under the UCL].’”). Further, Plaintiff’s fact-free allegations that this
                    7 requirement was unfair (Compl. ¶ 89) are insufficient. See Palmer v. Apple Inc.,
                      2016 WL 1535087, at *7 (N.D. Cal. Apr. 15, 2016) (holding conclusory allegations
                    8 of unfairness insufficient).
                    9             To state a claim under the FAL (or for fraudulent conduct under the UCL), a
                          plaintiff must “plead statements that would likely deceive the reasonable consumer”
                  10      and “actual reliance.” In re Sony Gaming Networks & Customer Data Sec. Breach
                          Litig., 903 F. Supp. 2d 942, 968 (S.D. Cal. 2012).
                  11              Constructive fraud requires “(1) a fiduciary or confidential relationship; (2) an
                          act, omission or concealment involving a breach of that duty; (3) reliance; and
                  12      (4) resulting damage.” Sanders v. Sutton Funding, LLC, 2013 WL 12066131, at *9
                          (S.D. Cal. Nov. 12, 2013).
                  13
                                  “The elements of a claim for intentional misrepresentation are (1) a
                  14      misrepresentation; (2) knowledge of falsity; (3) intent to induce reliance; (4) actual
                          and justifiable reliance; and (5) resulting damage.” Cisco Sys., Inc. v.
                  15      STMicroelectrics, Inc., 77 F. Supp. 3d 887, 897 (N.D. Cal. 2014).
                                  Fraudulent concealment requires (1) a concealment of material fact, (2) which
                  16      defendant had a duty to disclose to plaintiff, (3) intent to defraud, (4) plaintiff was
                          “unaware of the fact and would not have acted as he or she did if he or she had
                  17      known” of it, and (5) resulting damage. Hambrick v. Healthcare Partners Med.
                          Grp., Inc., 238 Cal. App. 4th 124, 162 (2015).
                  18
                                  “Under California law, negligent misrepresentation is a species of actual
                  19      fraud.” Wong v. Stoler, 237 Cal. App. 4th 1375, 1388 (2015). The elements of
                          negligent misrepresentation are the same as those of intentional misrepresentation
                  20      except for knowledge of falsity; negligent misrepresentation instead requires a
                          “misrepresentation of fact by a person who has no reasonable grounds for believing
                  21      it to be true.” Cisco, 77 F. Supp. 3d at 897. “[I]t is well-established in the Ninth
                          Circuit that both claims for fraud and negligent misrepresentation must meet
                  22      Rule 9(b)’s particularity requirements.” Scripps Health v. nThrive Revenue Sys.,
                          LLC, 2019 WL 4193405, at *3 (S.D. Cal. Sept. 3, 2019).
                  23              Promissory fraud is identical to a claim for intentional misrepresentation,
                          except that to plead the “misrepresentation” element, the plaintiff must allege that
                  24      the defendant made a promise it did not intend to fulfill. Beckwith v. Dahl, 205 Cal.
                          App. 4th 1039, 1060 (2012).
                  25
                                  Breach of fiduciary duty requires “(1) the existence of a fiduciary duty; (2) the
                  26      breach of that relationship; and (3) damages proximately caused by the breach.”
                          Andreoli v. Youngevity Int’l, Inc., 2018 WL 1470264, at *10 (S.D. Cal. Mar. 23,
                  27      2018). Plaintiff’s breach of fiduciary duty claim sounds in fraud because the alleged
                          breach is that “Defendants made false, misleading, and deceptive misrepresentations
                  28      and omissions regarding their administration, processing, and handling of the PPP
                          Applications.” (Compl. ¶ 143.)            -15-
                                            MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                            CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.132 Page 24 of 34


                    1 was “diligently working on getting the application process live and [] ask[ed] that
                    2 [Plaintiff] check the website . . . frequently for updates on the program and the
                    3 application process.” (Compl. ¶¶ 36, 38.) Plaintiff suggests that these statements,
                    4 made on April 2 and 3, were somehow false based on media reports that certain other
                    5 customers were able to apply for a PPP loan on April 4 and 5. (Compl. ¶ 39 n. 17.)
                    6 This argument is nonsensical. Even if the cited reports are true, they in no way
                    7 render Wells Fargo’s earlier statements, telling Plaintiff that it could apply when the
                    8 landing page became live, false.
                    9               Plaintiff next cites an April 5, 2020 press release stating that Wells
                  10 Fargo would “focus[] [its] efforts under the [PPP]” on “small businesses with fewer
                  11 than 50 employees and nonprofits” and a statement during an April 14, 2020
                  12 conference call that the bank was “quickly ramping up [its] processing capacity to
                  13 respond to the significant demand.” (Id. ¶¶ 40, 47.) But Plaintiff fails to plead any
                  14 facts, other than its own speculative and conclusory assertions made on “information
                  15 and belief,” to show that these statements were false. (See Compl. ¶¶ 40-41, 46-58.)
                  16 Such conclusory allegations do not come close to stating a claim, much less under
                  17 the heightened standard under Rule 9(b).
                  18                Plaintiff also challenges a statement from Wells Fargo’s CFO during
                  19 the April 14 conference call that the bank was “unconstrained and in a position to
                  20 help everybody who approaches us.” Plaintiff casts this statement as an affirmation
                  21 that “Defendants would ‘help everybody’ who applied,” which Plaintiff asserts was
                  22 false because Wells Fargo required applicants to have had a business checking
                  23 account as of February 15, 2020. (Compl. ¶ 49 (emphasis added).) But Plaintiff
                  24 nowhere alleges that it was aware of this statement — much less that it relied on it
                  25 in any way. Plaintiff also willfully misreads the content of the statement: Wells
                  26 Fargo’s CFO was responding to a question about whether the Federal Reserve’s
                  27 decision to lift certain growth restrictions on Wells Fargo would allow the bank to
                  28 make all PPP loans sought by customers. The “constraints” to which the CFO was
                                                                   -16-
                                       MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                       CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.133 Page 25 of 34


                    1 referring were the restrictions imposed by the Federal Reserve, not PPP eligibility
                    2 criteria imposed by Wells Fargo. (Ex. 11 at 10.) Indeed, far from misrepresenting
                    3 or omitting the eligibility criteria for a Wells Fargo PPP loan, the bank publicly and
                    4 prominently announced those criteria from the outset. (See supra at 4.)
                    5                 The remaining three statements that Plaintiff challenges were email
                    6 notices from Wells Fargo that allegedly represented that Plaintiff “remain[ed] in [its]
                    7 queue based upon when [Plaintiff] submitted [its] initial interest” and that Wells
                    8 Fargo was “continu[ing] to work through the queue in order.” (Compl. ¶¶ 43-45.)
                    9 But Plaintiff has not pleaded a single fact to support its assertion that any of these
                  10 statements were false. (See supra at 12-13.)14
                  11                  2.       Plaintiff fails to plead scienter or that Wells Fargo intended
                                               to defraud it.
                  12
                                      Plaintiff has also failed to plead scienter in support of its intentional
                  13
                          misrepresentation claim or that Wells Fargo intended to defraud it, i.e., to induce
                  14
                          Plaintiff’s reliance, as required by its intentional misrepresentation, fraudulent
                  15
                          concealment, negligent misrepresentation, and promissory fraud claims.                      See
                  16
                          Pemberton v. Nationstar Mortg. LLC, 331 F. Supp. 3d 1018, 1047 (S.D. Cal. 2018)
                  17
                          (defining “intent to defraud” as “the intent to induce reliance on a knowing
                  18
                          misrepresentation or omission”).           Plaintiff’s scienter allegations are wholly
                  19
                          conclusory and contain no facts regarding the individual speakers’ knowledge of
                  20
                          Wells Fargo’s processing of PPP applications. (See, e.g., Compl. ¶ 110 (“Defendants
                  21
                          knew or recklessly disregarded the false and misleading nature of their material
                  22
                          misrepresentations and omissions.”).) These allegations cannot withstand a motion
                  23
                          to dismiss. See Morrow v. Wells Fargo Bank, N.A., 2018 WL 6984851, at *4 (C.D.
                  24
                  25      14
                            Similarly, the statements in Wells Fargo’s notices do not constitute a
                     “promise” that could support Plaintiff’s claim for promissory fraud. The notices
                  26 contain no specific promise to Plaintiff that Wells Fargo would release applications
                     in any precise order, or that it would process those applications once received in a
                  27 particular order. See City of Escondido v. Gen. Reinsurance Corp., 2019 WL
                     6917983, at *13 (S.D. Cal. Dec. 18, 2019) (dismissing false promise claim where
                  28 alleged promise lacked “requisite clarity” as to what was specifically promised).
                                                                       -17-
                                           MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                           CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.134 Page 26 of 34


                    1 Cal. Sept. 18, 2018) (“[Plaintiff] attributes knowledge . . . generally to ‘WELLS
                    2 representatives’ instead of specific actors. For her intentional misrepresentation
                    3 claim, this is not permissible.”); Bal v. New Penn Fin., LLC, 2015 WL 3867984, at
                    4 *3 (C.D. Cal. June 22, 2015) (dismissing complaint because plaintiff “fail[ed] to
                    5 allege any facts supporting an inference of scienter”).
                    6               Likewise, the Complaint simply recites the intent element without
                    7 pleading any facts to actually establish such intent. (See, e.g., Compl. ¶ 112
                    8 (“Defendants made materially false and misleading statements . . . for the purpose
                    9 of inducing Plaintiff and members of the Classes to . . . submit PPP Applications.”);
                  10 ¶ 119 (“Defendants . . . intentionally omitted to disclose such facts…”); ¶ 126
                  11 (“Defendants made the material misrepresentations for the purpose of inducing
                  12 Plaintiff and members of the Classes to apply for PPP Loans.”); ¶ 132 (“Defendants
                  13 did not intend to perform [the] promise when they made [it]”).) These conclusory
                  14 allegations, too, are insufficient to survive a motion to dismiss. See Pemberton, 331
                  15 F. Supp. 3d at 1047 (“[M]ere conclusory allegations that representations or
                  16 omissions were intentional and for the purpose of defrauding and deceiving
                  17 plaintiffs … are insufficient.”) (internal quotation marks omitted); Aliya Medcare
                  18 Fin., LLC v. Nickell, 156 F. Supp. 3d 1105, 1128 (C.D. Cal. May 26, 2015)
                  19 (conclusory allegation of intent to defraud was insufficient); Digby Adler Grp., LLC
                  20 v. Mercedes-Benz U.S.A., LLC, 2015 WL 1548872, *4 (N.D. Cal. Apr. 7, 2015)
                  21 (“‘[C]onclusory statements about’ intent to defraud, ‘without corroborating factual
                  22 allegations,’ are ‘insufficient, standing alone, to adequately allege’ a fraud claim.”)
                  23 (quoting Mohebbi v. Khazen, 2014 WL 2861146, at *11 (N.D. Cal.
                  24 June 23, 2014)).15
                  25
                  26      15
                            Plaintiff concedes that Wells Fargo has pledged to donate to charity any fees
                  27 it receives from the SBA. (Compl. ¶ 14.) Thus, Plaintiff’s scienter and intent
                     allegations are not just inadequately pleaded, but entirely implausible.
                  28
                                                                  -18-
                                      MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                      CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.135 Page 27 of 34

                                      3.       Plaintiff fails to plead that Wells Fargo owed it fiduciary
                    1                          duties or a duty to disclose.
                    2                 Plaintiff’s claims for constructive fraud, fraudulent concealment, and
                    3 breach of fiduciary duty should also be dismissed because Plaintiff has failed to
                    4 allege that Wells Fargo owed it any fiduciary or other duty.16 California courts have
                    5 consistently held that the borrower-lender “relationship . . . is not fiduciary in
                    6 nature.” Nymark v. Heart Fed. Sav. & Loan Ass’n, 231 Cal. App. 3d 1089, 1093 n.1
                    7 (1991). “Absent ‘special circumstances’ a loan transaction ‘is at arms-length and
                    8 there is no fiduciary relationship between the borrower and lender.’” Spencer v.
                    9 DHI Mortg. Co., Ltd., 642 F. Supp. 2d 1153, 1161 (E.D. Cal. 2009) (quoting Oaks
                  10 Mgmt. Corp. v. Superior Court, 145 Cal. App. 4th 453, 466 (2006)).
                  11                  In an attempt to plead around this bar to its claims, Plaintiff asserts that
                  12 “Defendants owed a fiduciary duty to Plaintiff” because Wells Fargo’s relationship
                  13 with Plaintiff, “pursuant to the PPP, went beyond the traditional role of a lender of
                  14 money.” (Compl. ¶ 141; see also ¶ 104 (Defendants’ “undertaking to process . . .
                  15 PPP Applications . . . gave rise to a duty.”); ¶ 117 (“Defendants owed a duty to
                  16 plaintiff.”).) But this wholly conclusory assertion fails to “address how it is that
                  17 [Wells Fargo] exceeded its conventional lending role” to justify a finding of duty.
                  18 Mendez v. Bank of Am., N.A., 2013 WL 12130584, at *6 (C.D. Cal. Sept. 19, 2013).
                  19                  4.       Plaintiff fails to plead that it relied on Wells Fargo’s alleged
                                               misrepresentations.
                  20
                                      Plaintiff likewise fails to plead reliance, which is a required element of
                  21
                          all of its fraud-based claims except breach of fiduciary duty. Indeed, Plaintiff’s
                  22
                          reliance allegations are incoherent: Plaintiff claims that, “[i]n reliance on
                  23
                          Defendants’ [allegedly false] statements,” it contacted Wells Fargo on
                  24
                  25
                  26      16
                           “Duty to disclose” is a required element for a claim for fraudulent
                     concealment. No such duty arises unless “there exists a confidential relation
                  27 between the parties or other special circumstances require disclosure.” Vegas
                     Diamond Props., LLC v. Wiggins, 2012 WL 1340437, at *5 (S.D. Cal. Apr. 18,
                  28 2012).
                                                                       -19-
                                           MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                           CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.136 Page 28 of 34


                    1 March 30, 2020 to apply for a PPP loan (Compl. ¶ 26), despite the fact that none of
                    2 the allegedly false statements was made until at least April 2.
                    3               To the extent that Plaintiff bases its claims on the allegation that it
                    4 waited until April 16, 2020 to apply for a PPP loan and failed to seek a loan from
                    5 any of the thousands of other PPP lenders at any earlier date in reliance on any
                    6 statement by Wells Fargo, it has failed to plead this adequately. California courts
                    7 require plaintiffs specifically to allege what actions they could have taken but chose
                    8 not to in reliance on allegedly false statements, and how that forbearance resulted in
                    9 harm. See Rossberg, 219 Cal. App. 4th at 1500 (finding insufficient the “conclusory
                  10 allegation” that plaintiffs “could have sold their home” without specific allegations
                  11 about its value and whether a sale was possible); see also Deschaine v. IndyMac
                  12 Mortg. Servs., 2013 WL 6054456, at *4 (E.D. Cal. Nov. 15, 2013) (holding that
                  13 “bare allegations that the plaintiff would have explored other options or pursued
                  14 legal action to stop a foreclosure sale [are] insufficient to survive a motion to
                  15 dismiss,” and dismissing fraud claims because plaintiff “d[id] not identify what
                  16 ‘other options’ he declined to pursue” in reliance on the alleged misrepresentations);
                  17 Bal, 2015 WL 3867984, at *3 (plaintiff’s allegation that “in reliance on [defendant]’s
                  18 promise to consider him for a loan modification he decided not to take any other
                  19 action to address his default” was insufficient where plaintiff’s complaint lacked
                  20 further facts supporting justifiable reliance, such as that “[defendant] promised to
                  21 grant the loan modification, []or that he had other viable options to cure the default”).
                  22 Plaintiff’s bare, conclusory allegations do not meet this standard.
                  23                5.       Plaintiff fails to plead UCL and FAL claims.
                  24                In addition to Plaintiff’s lack of standing and failure to plead reliance,
                  25 Plaintiff’s UCL and FAL claims fail for two additional reasons.
                  26                First, Plaintiff has not “state[d] a sound basis for equitable relief,”
                  27 Hodgers-Durgin v. de la Vina, 199 F.3d 1037, 1040 (9th Cir. 1999), which is the
                  28 only relief available under the UCL or FAL. See Sony, 903 F. Supp. 2d at 970
                                                                     -20-
                                         MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                         CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.137 Page 29 of 34


                    1 (remedies “available to a UCL and FAL claimant” are limited to “restitution or
                    2 injunctive relief”). Plaintiff has made no effort to allege that it lacks an adequate
                    3 legal remedy, which is required to obtain equitable relief. See Sonner v. Premier
                    4 Nutrition Corp., 2020 WL 4882896, at *8(9th Cir. June 17, 2020) (holding that
                    5 district court “did not err in dismissing” UCL claims for equitable relief where
                    6 plaintiff “fail[ed] to establish that she lack[ed] an adequate remedy at law”). The
                    7 “compensatory damages [Plaintiff] seek[s] [through its other claims] provide an
                    8 adequate remedy at law to redress [Plaintiff’s] alleged injuries,” even if Plaintiff
                    9 does not ultimately prevail on those claims. Rhynes v. Stryker Corp., 2011 WL
                  10 2149095, at *4 (N.D. Cal. May 31, 2011) (“Where the claims pleaded by a plaintiff
                  11 may entitle her to an adequate remedy at law, equitable relief is unavailable.”
                  12 (emphasis in original)). Because the PPP program is now concluded and Plaintiff
                  13 does not and cannot allege that it will apply for a PPP loan now or in the future, it is
                  14 not even clear what Plaintiff would seek to have this Court enjoin.
                  15                Plaintiff also cannot obtain the disgorgement remedy it seeks. Plaintiff
                  16 requests an order “requiring Defendants to disgorge the amounts by which they have
                  17 been unjustly enriched to Plaintiff and all members of the Classes.” (Compl. ¶ 95
                  18 (emphasis added).) “Under California law, there are two forms of disgorgement:
                  19 ‘restitutionary disgorgement, which focuses on the plaintiff’s loss, and
                  20 nonrestitutionary disgorgement, which focuses on the defendant’s unjust
                  21 enrichment.’     Nonrestitutionary disgorgement is unavailable in UCL actions.”
                  22 Chowning v. Kohl’s Dep’t Stores, Inc., 735 F. App’x 924, 925-26 (9th Cir. 2018)
                  23 (citation omitted). Even assuming, contrary to its allegations, that Plaintiff is
                  24 seeking restitutionary disgorgement, Plaintiff does not and cannot allege that it
                  25 conferred any benefit on Wells Fargo that is now returnable. See In re Tobacco
                  26 Cases II, 240 Cal. App. 4th 779, 790 (2015) (“Restitution is available to ‘restore to
                  27 any person in interest any money or property … which may have been acquired by
                  28 means of . . . unfair competition.’”).
                                                                  -21-
                                      MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                      CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.138 Page 30 of 34


                    1               Second, Plaintiff fails to plead additional elements of a claim under the
                    2 UCL and FAL. The UCL’s “fraudulent” prong and the FAL require Plaintiff to show
                    3 that “members of the public are likely to be deceived.” In re LinkedIn User Privacy
                    4 Litig., 2014 WL 1323713, at *7 (N.D. Cal. Mar. 28, 2014); Chern v. Bank of Am.,
                    5 15 Cal. 3d 866, 876 (1976). Because Plaintiff fails to plead any misstatement (see
                    6 supra at 15-17), Plaintiff cannot possibly demonstrate a likelihood of deception. See
                    7 Tomek v. Apple, Inc., 2013 WL 394723, at *5 (E.D. Cal. Jan. 30, 2013) (dismissing
                    8 UCL claim where plaintiff “failed to plead any actionable misrepresentation or
                    9 omission”). For the same reason, Plaintiff’s claim under the “unfair” prong of the
                  10 UCL — which is based on the allegation that Wells Fargo “ma[de] false statements
                  11 of material fact with respect to the process for PPP Applications” (Compl. ¶ 88) —
                  12 fails. As for the “unlawful” prong of the UCL, Plaintiff must “allege facts showing
                  13 that the respondent engaged in a business practice that violated a law.” W. Air
                  14 Charter, Inc. v. Schembari, 2017 WL 7240775, at *3 (C.D. Cal. Dec. 14, 2017).
                  15 Plaintiff bases this claim on fraud, negligence, and violation of the FAL and SBA
                  16 regulations (Compl. ¶¶ 85-86), but negligence cannot serve as a predicate violation,
                  17 see Worldwide Travel, Inc. v. Travelmate US, Inc., 2016 WL 1241026, at *9 (S.D.
                  18 Cal. Mar. 30, 2016) (“[V]iolations of the common law . . . are insufficient to satisfy
                  19 the unlawful prong.”), and, for the reasons discussed supra at 12-20, Plaintiff fails
                  20 to plead fraud or a violation of the FAL or SBA regulations.
                  21         D.     Plaintiff fails to plead its remaining non-fraud claims.
                  22                Plaintiff’s three non-fraud claims — for promissory estoppel,
                  23 negligence, and unjust enrichment — also fail.
                  24                1.       Plaintiff pleads none of the elements of promissory estoppel.
                  25                To state a promissory estoppel claim, a plaintiff must allege (1) a
                  26 promise that is “clear and unambiguous in its terms,” (2) that the plaintiff relied on
                  27 that promise, (3) that the plaintiff’s reliance was reasonable and foreseeable, and
                  28 (4) resulting injury to the plaintiff. Flintco Pac., Inc. v. TEC Mgmt. Consultants,
                                                                     -22-
                                         MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                         CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.139 Page 31 of 34


                    1 Inc., 1 Cal. App. 5th 727, 734 (2016). Plaintiff fails to plead any promise (much less
                    2 a clear and unambiguous one) (see supra at 17), reliance (see supra at 19-20), or
                    3 injury (see supra at 14).
                    4               2.       Plaintiff fails to state a claim for negligence.
                    5               Plaintiff likewise fails to allege negligence. To state a claim for
                    6 negligence, a plaintiff must show that the defendant owed plaintiff a duty of care,
                    7 that the defendant breached that duty, and that the breach was a proximate cause of
                    8 plaintiff’s claimed damages. Lueras v. BAC Home Loan Servicing, LP, 221 Cal.
                    9 App. 4th 49, 62 (2013). Plaintiff fails to plead any of these elements.
                  10                “The existence of a duty of care owed by a defendant to a plaintiff is a
                  11 prerequisite to establishing a claim for negligence.” Nymark, 231 Cal. App. 3d at
                  12 1095. Whether that duty exists is “primarily a question of law.” Id. Plaintiff claims
                  13 that Wells Fargo “owed a duty to [Plaintiff] . . . to comply with the provisions of the
                  14 PPP and the SBA Regulations when processing PPP loans,” “to exercise reasonable
                  15 and ordinary care in the use and implementation of its online program,” and “to
                  16 ensure that [Plaintiff] [was] given timely and equal access to the online platform
                  17 through which to submit a PPP Application” (Compl. ¶ 156), but none of these
                  18 alleged “duties” is recognized under California law. A lender has no fiduciary
                  19 obligations to a borrower (see supra at 19), and there is also no general duty of care
                  20 in this context either. Nymark, 231 Cal. App. 3d at 1095-96.
                  21                Moreover, an actual lender-borrower relationship is itself lacking in this
                  22 case, because Plaintiff does not allege that it obtained a loan from Wells Fargo.
                  23 Though some courts have recognized a duty of care in the handling and processing
                  24 of loan modification applications, see, e.g., Alvarez v. BAC Loans Servicing, LP, 228
                  25 Cal. App. 4th 941, 945-52 (2014), such a duty presumes the existence of a loan and
                  26 thus a lender-borrower relationship. Plaintiff’s insistence that a duty of care should
                  27 also extend to a potential borrower who has merely expressed an interest in applying
                  28
                                                                     -23-
                                         MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                         CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.140 Page 32 of 34


                    1 for a loan would expand lenders’ negligence liability far beyond the scope of any
                    2 duty contemplated by California law.
                    3                  In the alternative, Plaintiff asserts that Wells Fargo was negligent per
                    4 se because it violated its “statutory duties under the FAL and UCL” and failed to
                    5 “comply with SBA Regulations.”                   (Compl. ¶ 159).       “Under the doctrine of
                    6 negligence per se¸ compliance with the standard of conduct established by the
                    7 relevant statute, ordinance, or regulation is adopted as the duty of care.” Jones v.
                    8 Awad, 39 Cal. App. 5th 1200, 1210 (2019). A violation of the applicable provision
                    9 creates a rebuttable presumption of negligence. Id. But the presumption only arises
                  10 “from the violation of a statute which was enacted to protect a class of persons of
                  11 which the plaintiff is a member against the type of harm which the plaintiff suffered
                  12 as a result of the violation.” Hoff v. Vacaville Unified Sch. Dist., 19 Cal. 4th 925,
                  13 938 (1998). As explained (supra at 12-13), Plaintiff has failed to plausibly allege
                  14 that Wells Fargo violated any statute or regulation.
                  15                   3.       Plaintiff fails to plead that Wells Fargo was unjustly
                                                enriched.
                  16
                                       Plaintiff’s unjust enrichment claim (like its claim for disgorgement) is
                  17
                          likewise deficient. Under California law, “[t]he elements for a claim of unjust
                  18
                          enrichment are [1] ‘receipt of a benefit and [2] unjust retention of the benefit at the
                  19
                          expense of another.’” Lyles v. Sangadeo-Patel, 225 Cal. App. 4th 759, 769 (2014).
                  20
                          “The fact that one person benefits another is not, by itself, sufficient to require
                  21
                          restitution. The person receiving the benefit is required to make restitution only if
                  22
                          the circumstances are such that . . . it is unjust for the person to retain it.” First
                  23
                          Nationwide Sav. v. Perry, 11 Cal. App. 4th 1657, 1663 (1992) (emphasis in original).
                  24
                          Unjust enrichment therefore both requires “the transfer of money or other benefits
                  25
                          from one party to another” and “it requires injustice.” Berger v. Home Depot USA,
                  26
                          Inc., 741 F.3d 1061, 1070 (9th Cir. 2014), abrogated on other grounds by Microsoft
                  27
                          Corp. v. Baker, 137 S. Ct. 1702 (2017). For enrichment to be “unjust,” it “must
                  28
                                                                        -24-
                                            MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                            CASE NO. 3:20-CV-00956-LAB-BGS
          Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.141 Page 33 of 34


                    1 ordinarily appear that the benefits were conferred by mistake, fraud, coercion or
                    2 request.” Nibbi Bros., Inc. v. Home Fed. Sav. & Loan Ass’n, 205 Cal. App. 3d 1415,
                    3 1422 (1988) (emphasis in original).
                    4               Plaintiff cannot establish that it conferred any benefit on Wells Fargo.
                    5 See Hernandez v. Lopez, 180 Cal. App. 4th 932, 938 (2009) (“The [unjust
                    6 enrichment] doctrine applies where plaintiffs, while having no enforceable contract,
                    7 nonetheless have conferred a benefit on defendant.”). Plaintiff alleges that Wells
                    8 Fargo received the following benefits: the “collection of fees for generating the PPP
                    9 Loans,” that Wells Fargo “ingratiat[ed] [it]sel[f] to preferred customers,” and that
                  10 Wells Fargo “potentially avoid[ed] loan losses on pre-existing loans,” (Compl.
                  11 ¶ 166). None of these alleged benefits, however, came from Plaintiff. Indeed,
                  12 having failed to plead that its PPP application was approved (such that Wells Fargo
                  13 would have received fees from the SBA associated with a loan to Plaintiff), Plaintiff
                  14 fails to identify any alleged benefit that it conferred on Wells Fargo. Even if Plaintiff
                  15 had properly alleged that Wells Fargo received benefits, it could not show that
                  16 retention of any alleged benefits would be “unjust,” because Plaintiff fails to plead
                  17 any violation of the CARES Act or fraudulent conduct.
                  18                                       CONCLUSION
                  19                For the foregoing reasons, the Court should order Plaintiff’s claims to
                  20 arbitration and dismiss.
                  21 Dated:      August 28, 2020
                                                                /s/ Brendan P. Cullen
                  22                                            Brendan P. Cullen (SBN 194057)
                                                                (cullenb@sullcrom.com)
                  23                                            Sverker K. Hogberg (SBN 244640)
                                                                (hogbergs@sullcrom.com)
                  24                                            SULLIVAN & CROMWELL LLP
                                                                1870 Embarcadero Road
                  25                                            Palo Alto, California 94303
                                                                Telephone: (650) 461-5600
                  26                                            Facsimile: (650) 461-5700
                  27                                            Attorneys for Defendants
                  28
                                                                   -25-
                                       MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                       CASE NO. 3:20-CV-00956-LAB-BGS
            Case 3:20-cv-00956-LAB-BGS Document 16-1 Filed 08/28/20 PageID.142 Page 34 of 34


                          1                            CERTIFICATE OF SERVICE
                          2               I certify that on August 28, 2020, I filed the foregoing document with
                          3 the Clerk of Court for the United States District Court, Southern District of
                          4 California, by using the Court’s CM/ECF system, and also served counsel of
                          5 record via this Court’s CM/ECF system.
                          6
                          7                                     s/ Brendan P. Cullen
                                                                Brendan P. Cullen
                          8
                          9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28

                                            MP&A ISO MOTION TO COMPEL ARBITRATION OR TO DISMISS FOR FAILURE TO STATE A CLAIM
SULLIVAN & CROMWELL LLP
                                                                                            CASE NO. 3:20-CV-00956-LAB-BGS
